Citation Nr: 1607101	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, November 1990 to
July 1991, and from October 1995 to April 1996.  He also had additional
periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in June 2014.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  The claim is considered part and parcel of the increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

Additionally, the Board notes that in a March 2015 rating decision, the RO denied service connection for tinnitus, a skin disorder, and hearing loss, and found that no new and material evidence had been received to reopen a service connection claim for hypertension.  In September 2015, the Veteran filed a timely notice of disagreement with respect to each claim; however, the RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, these issues must be remanded.  The issue of TDIU will also be addressed in the Remand.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2007 and April 2012, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

VA treatment records from September 2006 indicate that the Veteran was seen for a private mental health clinic session.  He discussed multiple incidents in Vietnam, including one with a highly poisonous snake, a road mine that exploded, and one memory of his unit being sent into enemy territory by mistake.  He reported that he dreams about these incidents and he was having an increase in intrusive thoughts, "remembering more incidents and events from combat."  The Veteran was described as "alert, oriented and cooperative."  He indicated no suicidal or homicidal ideations, no evidence of hallucinations and/or delusions.  The Veteran's intelligence, memory, judgment and insight were adequate (VBMS, 6/8/07).   

In October 2006, the Veteran reported "two weeks of poor sleep and feeling depressed."  He was "having nightmares in bits and pieces."  He reported being "heavily involved with his wife and teenage son."  The Veteran stated that he was committed to his family and that "he read a lot and was involved in an educational project in Jamaica."  He was described as alert and oriented without indications of suicidal or homicidal ideations.  There was no evidence of hallucinations or delusions.  An addendum psychiatry note stated that the Veteran was "casually dressed and groomed, pleasant, cooperative, alert, oriented x3."  He also was described as "mildly to moderately dysphoric with a broad range of affect."  A GAF of 55 was assigned (VBMS, 6/8/07).    

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board prior to August 4, 2014.  Consequently, DSM-IV is applicable.

In November and December 2006, the Veteran continued treatment for depression and PTSD.  He was described as "alert, oriented and cooperative" without suicidal or homicidal ideation.  There was no evidence of hallucinations or delusions.  He began discussing more about his experiences in Vietnam and stated that he has "difficulty with the holiday season." (VBMS, 6/8/07).    

VA treatment records from January 2007 note that the Veteran "continue[s] to have episodic depression and poor sleep."  He was assessed with PTSD and Depressive Disorder NOS.  The physician noted that the Veteran was "casually dressed and groomed, pleasant, cooperative, alert, oriented x3."  He had a "broad range of affect" and his memory "seem[ed] intact."  The Veteran denied any suicidal or homicidal ideation and there was no evidence of psychosis.  The physician assigned a GAF of 55 (VBMS, 6/8/07).     

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran indicated that he was divorced in 1978 and remarried.  He has 2 children from his first marriage and 1 from his current marriage.  He also indicated that he obtained his bachelor's degree during his Reserves service after active duty.  He reported "little socialization but has one or two friends" and he has "no current hobbies."  There was no history of suicide attempts, violence, or issues associated with alcohol/other substance use.  He was described as "clean, casually dressed" with a constricted affect and dysphoric mood.  The Veteran displayed a lack of eye contact but his attention was intact and he was oriented to person, time, and place.  His thought process was described as evasive and he was preoccupied with one or two topics. His intelligence is "above average" and he "understands outcome of behavior" and that "he has a problem."  His sleep was interrupted by pain and nightmares.  He did not exhibit inappropriate behavior or have obsessive/ritualistic behavior.  The Veteran reported panic attacks of "limited symptoms in crowds."  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and did not have any problem with activities of daily living.  The examiner noted that the Veteran was "difficult to obtain information from due to guardedness and unwillingness to be open about problems." 

The Veteran reported "recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  Recurrent distressing dreams of the event. Acting or feeling as if the traumatic event were recurring."  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma and activities, places, or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities.  He also displayed feelings of detachment or estrangement from others and a restricted range of affect.  He has a sense of a foreshortened future.  He has difficulty falling and staying asleep, irritability, and hypervigilance.  The examiner found that the disturbance "causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  The avoidance symptoms are daily; hyperarousal symptoms vary to cues and are also impacted by chronic pain. He exhibits social avoidance, distrust, depression, and anxiety.  A GAF score of 60 was assigned.  The examiner found that there was not a total occupational and social impairment due to PTSD signs and symptoms and that there were no deficiencies in thinking, family relations, work, mood, or school.  Instead, the examiner found that there was "reduced reliability and productivity due to PTSD symptoms."

The Veteran submitted lay statements dated August 2007 that reflect that the Veteran has bouts of "unprovoked periods of violence" with the Veteran's wife and son.  It reflects that the Veteran's wife hides his weapons; and that the Veteran's continuous depression has created a very stressful environment in the home.  It stated that the Veteran does not leave his house (not even to shop for food), due to the panic he experiences in crowds.  

The Veteran submitted lay statements from his spouse and friend dated in October 2007 noting his depressed behavior and the impact it has had on his relationships. He was described as withdrawn and disengaging.  The Veteran's spouse indicated that she and her son try to ensure the Veteran is eating and taking his medication but that being around him is "very sad". 

 In October 2007, the Veteran was described as mildly dysphoric with a broad range of affect.  A GAF score of 55 was assigned (VBMS, 5/13/08).

A January 2008 psychiatry note indicates that the Veteran's appearance was appropriate and his speech was normal.  His attitude and behavior was appropriate. The Veteran's mood was mildly to moderately depressed with a broad range of affect.  His insight and judgment were fair and a GAF score of 50 was assigned.  A GAF score of 50 was also assigned in February 2008 and March 2008 (VBMS, 5/13/08).    

In May 2008, the Veteran was found "alert, oriented, and cooperative." The psychologist indicated that "In many ways this Veteran appeared quite functional and together.  However, he was also a very sensitive, contemplative fellow who felt the horrors of war deeply embedded in his soul." (VBMS, 5/13/08).   

A June 2008 psychiatric review found that the Veteran's anxiety included recurrent and intrusive recollections of a traumatic experience which were a source of marked distress.  He was assigned a GAF score of 50 (VBMS, 7/22/08, pgs. 59-66).  

 In September 2008, the Veteran reported sleep disturbance, depression and sadness "associated with constant pain and an increasing number of recollections from his combat tour of duty."  He was "spending a good deal of time by himself and also meditating" which helped to calm him but "also allowed him to remember more traumatic material."  His thought process was normal, there were no abnormalities of thought content noted, his mood was sad and his affect depressed and flat.  He was assigned a GAF of 50 (VBMS, 7/17/09). 

The Veteran underwent a VA examination in April 2012.  The examiner reviewed the claims file in conjunction with examination.  The Veteran reported that he stopped mental health treatment in September 2008.  He also indicated that he takes his medications "inconsistently" but was unable to provide the names of the medications.  He denied abusing alcohol but indicated that he drinks "when [he] feel[s] like it."  The Veteran reported "experiencing depressed mood" constantly, of varying severity.  He indicated that he experiences anxiety "sometimes."  He stated that he had suicidal ideation but denied any intent.  He denied homicidal ideation or intent.  The Veteran reported hearing voices from the past during nightmares but did not report any other visual or auditory hallucinations.  He indicated that he had intrusive memories 8 to 10 times in the past month that take several minutes to get under control.  He stated that he had "quite a few" nightmares in the last month.  He also exhibited detachment and a restricted range of affect.  He had a sense of foreshortened future related to his recent surgery for breast cancer.  His sleep was interrupted "frequently due to chronic pain."  He indicated he had irritability/anger 2 or 3 times in the past month and an exaggerated startle response.  Although the Veteran stated that he had some hypervigilance, the examiner noted that he "did not report any significant behaviors indicative of" hypervigilance.  The Veteran stated that he lives with his wife of 32 years but does not do much due to his chronic pain.

The April 2012 VA examiner noted that "Although the Veteran reports having significant depression and suicidal ideation, he declined having any symptoms on a VA screening on [March 2012].  Previously he denied experiencing depression on VA screenings on [August 2009] and [March 2010].  He did report, however, to having positive symptoms of PTSD on [March 2010] indicating his willingness to admit to symptoms on such screenings."  Based on the "discrepancy between the Veteran's presentation of symptoms during this examination and his recent denial of depression and suicidal ideation" during recent appointments, the examiner was unable to provide a current GAF score or opinion regarding the Veteran's employment potential.

The Veteran's spouse submitted a September 2015 affidavit in which she stated that she has been married to the Veteran for 35 years and that they have one son together.  She stated that the Veteran is a very withdrawn person.  She stated that when their son was a child, the Veteran did not participate in family events (theme parks, sporting events, school events) because he could not deal with crowded places.  He would also isolate himself in his room.  He has nightmares almost every night and is never able to get a rested sleep.  She stated that he gets very paranoid and will check the doors and windows.  He can never relax and is always looking around and will never sit with his back to a wall.  On the few times that she can convince him to go to a family function, he would sit by himself at the back of the room.  She stated that he doesn't leave the house often except go to the corner store to get the paper.  He will not go into a big store because it upsets him.  She stated that he is very short tempered and easily agitated.  She stated that he is in such a fragile state that he just needs to be left alone.  He avoids everyone and all interactions whenever he can.  She stated that he gets very depressed.  When his depression increases, he loses all motivation and won't even take a shower.

Analysis

The Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's service connected PTSD.  The Board notes that throughout the appeals period, the Veteran's treating physicians have assigned GAF scores of 50 more often than not.  The Board notes that this indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, a June 2008 examiner found that the Veteran's anxiety included recurrent and intrusive recollections of a traumatic experience which were a source of "marked" distress.  Finally, the Board notes the lay statements that reflect that the Veteran does not leave the house due to panic felt when in large crowds, and that the Veteran has bouts of "unprovoked periods of violence" with the Veteran's wife and son.  

In order to warrant a 70 percent rating, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board finds that an inability to leave the house and unprovoked acts of violence would certainly be enough to render him deficient in work, school, and family relations.  The Board acknowledges that the Veteran is often described as alert and oriented.  However, the Board finds, that in affording the benefit of the doubt to the Veteran, that a 70 percent rating is warranted.

The Board notes that in order to warrant a 100 percent rating, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board finds that the evidence does not support the criteria for a 100 percent rating.  He does not have total social impairment in that he is still married and will at least occasionally go to family events.  He has not exhibited any of the symptoms listed under the criteria for a 100 percent rating.     

For all the foregoing reasons, the Veteran's claim for an initial schedular rating in excess of 70 percent for PTSD must be denied.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of anxiety, hypervigilance, fear/discomfort around crowds, periods of violence, etc.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 70 percent rating, but no higher, for the Veteran's service-connected PTSD is granted.  


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement with regards to the issues of whether new and material evidence has been submitted to reopen a service connection claim for hypertension, and entitlement to service connection for tinnitus, a skin condition, and hearing loss.  The issues must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that an examiner should review the claims file and indicate specific limitations that would be imposed on the Veteran's employability as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of whether new and material evidence has been submitted to reopen a service connection claim for hypertension, and entitlement to service connection for tinnitus, a skin condition, and hearing loss.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

2. Schedule for a VA examiner to review the claims file: for each service-connected disability (PTSD, low back strain, diabetes mellitus, and urethritis) please indicate the types of activities that may be limited as a result of service-connected disabilities.  For example, would PTSD likely interfere or prevent the Veteran from appropriately interacting with supervisors, peers, or customers?  Would his back disability limit or prevent prolonged sitting, standing, or walking?  In what other ways would the low back disability limit employment?  In what ways would the diabetes mellitus and urethritis limit employment?  


3. Readjudicate the issue of entitlement to a TDIU, including the question of whether referral for extraschedular consideration is warranted. 
If TDIU is not granted, the Veteran and his representative should be provided a statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


